Citation Nr: 0522314	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, 
interstitial fibrosis, and emphysema.  


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Board remanded this matter for additional development in 
February 2004.  

A Travel Board hearing was scheduled for May 2003.  The 
veteran failed to appear for his scheduled hearing without 
presenting evidence of good cause.  Thus, the Board has 
proceeded as if such request had been withdrawn by the 
veteran.  38 C.F.R. § 20.702(d) (2004).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence that relates a current 
disability manifested by pulmonary fibrosis, interstitial 
fibrosis, and emphysema to the veteran's period of service.  


CONCLUSION OF LAW

The veteran's disability of pulmonary fibrosis, interstitial 
fibrosis, and emphysema was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information in a January 2002 letter, in 
which the RO notified the veteran of the information and 
evidence needed to substantiate a claim of service 
connection.  The RO set forth the requirements for 
establishing entitlement to service connection, indicated the 
duties of the VA in obtaining evidence in support of the 
veteran's claim, noted what had been done in this regard, 
informed the veteran of a pending VA examination, and 
indicated what evidence was needed from the veteran to 
complete his claim.  The Statement of the Case dated in 
September 2002 specifically included the applicable 
provisions of the VCAA.  

The January 2002 VCAA letter provided to the veteran was sent 
prior to the initial rating decision denying the claim.  The 
initial rating decision was issued in March 2002.  Thus, the 
timing of VA's notification actions complies with the express 
requirements of the law as interpreted by the Court in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Moreover, 
the Board remanded this matter for additional development, 
and issued a supplemental statement of the case (SSOC) on the 
issue on appeal.  In general, the RO advised the veteran to 
submit any information or evidence pertaining to his claim of 
service connection.  Thus, there is no defect with respect to 
the VCAA notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
The veteran has not identified any additional private medical 
records in connection with this appeal.  Moreover, the 
veteran has been afforded a pertinent VA medical examination 
in connection with his service connection claim.  
Additionally, he was scheduled for another VA examination, 
and notified accordingly, but failed to appear.  The 
examination and outpatient reports of record provide the 
necessary medical opinions.  There is no basis to request an 
additional examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).  

Under 38 C.F.R. § 3.655 (2004), when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied.  When the 
examination or re-examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2004).  

The veteran contends that he is entitled to service 
connection for his disability manifested by pulmonary 
fibrosis, interstitial fibrosis, and emphysema.  He maintains 
that his disorder allegedly had its onset during service in 
1952 when he was stationed in Korea and was exposed to 
noxious smoke and gases at the scene of an explosion at an 
ammunition dump.  

Initially, it is noted that the service medical records of 
record show no evidence of any pulmonary disorder, to include 
pulmonary fibrosis, interstitial fibrosis, or emphysema.  His 
separation examination dated in March 1953 is silent for any 
indication of lung problems.  All findings, in fact, were 
normal.  DD Form 214 shows that the veteran's military 
occupational specialty was that of an investigator in 
intelligence.  

Following service, VA outpatient records dated from 1999 to 
2001 reveal a September 2000 record in which it is noted that 
findings showed an underlying element of interstitial lung 
disease, and fibro nodular changes in the right upper lobes 
consistent with tuberculosis without any evidence of active 
disease.  Also, the examiner noted incidentally that there 
was vague nodular density at the right lung base, which could 
represent superimposition of shadows or end-on vessels.  A 
December 2000 record shows chest x-ray findings compatible 
with emphysema and interstitial lung disease.  In a record 
dated in January 2001, the examiner noted that in a review of 
the veteran's prior chest x-ray studies dating back to 1989, 
there is a clear progression of his interstitial pattern from 
1996 to present.  In a medical record dated in March 2001, 
the examiner noted that the veteran had a "90-pack year", 
but had quit 12 years ago.  It is noted that chest x-ray 
studies since 1989 showed a progression of interstitial lung 
disease.  In an April 2001 record, the examiner noted 
evidence of interstitial lung disease at bases with mild 
emphysematous changes with no clear etiology - unlikely the 
medications, no obvious exposures, and no family history.  A 
pulmonary function test (PFT) conducted in September 2001 
showed normal spirometry, normal lung volumes, diffusing 
capacity mildly reduced, and as compared with a prior PFT in 
July 2000, there was no change overall.  

In a report from a VA examination dated in February 2002, the 
veteran reported that he served in Korea as a Central 
Intelligence Special Agent.  He reported that two years 
earlier, he had routine x-ray studies done at the VA and was 
diagnosed as having pulmonary fibrosis.  The veteran stated 
that when he was stationed in Korea, he was sent to 
investigate an ammo dump explosion in Pusan where there had 
been concerns of espionage and found that the area was a 
disaster.  There were a lot of fumes from the ammo and the 
metal, and the burning material.  The veteran stated that he 
did not wear a mask and was in the area around a large amount 
of dust for a good amount of time.  He also heard a blast 
going on at that time.  

The veteran indicated that he began to have problems with his 
breathing about five years earlier and that his symptoms 
seemed to be getting worse.  His symptoms escalated about two 
years ago and he was then diagnosed as having pulmonary 
fibrosis by x-ray findings.  He has since been taking oxygen.  
The veteran also reported that he did smoke quite a bit since 
age 16 with smoking about two packs a day until about 12 to 
15 years ago.  He smoked for about 40 years.  The veteran 
also reported that he had tested positively for tuberculosis, 
which he thought he had just "picked it up somewhere."  He 
stated that he never had any problems with it and had had no 
other lung problems or other exposure.  He was raised on a 
farm in Iowa and was exposed to some fertilizers, but not a 
lot.  That was the only real exposure that he knew of.  

The examiner diagnosed pulmonary fibrosis as per history.  
The examiner recommended a pulmonary function test.  The 
examiner noted that the veteran had no other risk factors 
other than the smoking and exposure he reported in Korea, 
which could be a possible etiology for the pulmonary 
fibrosis.  A chest x-ray study confirmed evidence of thick 
interlobular septal lines throughout the right upper lobe and 
superior segment of the right lower lobe, probably 
superimposed on chronic obstructive pulmonary disease.  The 
examiner assessed interstitial fibrosis in the right lung and 
right upper lobe.  

Healthone Rose Medical Center records dated from 1999 to 2002 
offer no additional documentation regarding the veteran's 
pulmonary disorders other than ongoing treatment for his 
symptoms.  

VA outpatient records dated from 2003 to 2004 show ongoing 
symptoms of and treatment for severe interstitial lung 
disease.  Results from PFTs are included in January and 
November 2003 records.  

The veteran was scheduled for a VA examination in December 
2004, but failed to report.  The veteran was properly 
notified of the examination.  

Initially, it is noted that given the veteran's failure to 
report without cause for a scheduled VA examination in 
December 2004 as directed in the February 2004 Remand, the 
Board proceeded on the evidence of record.  38 C.F.R. § 
3.655.

The veteran's claim of service connection for his pulmonary 
fibrosis, interstitial fibrosis, and emphysema must be denied 
based on the foregoing evidence.  There is no evidence in 
service of any lung problems, no complaints, no treatment, 
and no diagnoses.  There is also no indication that the 
veteran was exposed in service to noxious fumes or any 
materials or circumstances that might have led to the 
development of his interstitial lung disease and other lung 
disabilities.  The service medical records are silent, and 
the outpatient records following service do not provide a 
nexus between his current interstitial lung disease and his 
period of service.  

In the report from the VA examination dated in February 2002, 
the examiner raised the possibility that the etiology of the 
veteran's pulmonary fibrosis could be either his extensive 
smoking or his reported exposure to fumes in Korea, given 
that there were no other risk factors present.  In this 
respect, medical possibilities and unsupported medical 
opinions carry negligible probative weight.  The mere fact 
that a particular disorder may or may not be related to 
service is too speculative in nature to establish any such 
relationship.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The examiner in this case merely based an opinion on the 
veteran's reported history of exposure to fumes in service, 
and not on any evidence of record that could substantiate 
such allegations.  The record is silent as to any such 
exposure during service, and any development of residual lung 
problems as a result of any incident in service.  

The veteran's own opinion and statements that his pulmonary 
fibrosis, interstitial fibrosis, and emphysema began in 
service are not competent evidence in this case.  While a 
layperson is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  There is no evidence of record 
indicating that the veteran has specialized medical training 
so as to be competent to render a medical opinion.  

The lay and medical evidence of record has been considered, 
but in this case, there is not such a state of equipoise so 
as to warrant a favorable decision for the veteran.  
38 U.S.C.A. § 5107(b).  There is no competent evidence that 
the veteran's post-service pulmonary disorders may be 
associated with his period of active service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).  Once again, at discharge from service, 
his records do not indicate residual disability manifested by 
pulmonary fibrosis, interstitial fibrosis, and emphysema, and 
all medical records following service tend to support the 
onset of these lung disorders many years after service.  The 
veteran's claim of service connection for pulmonary fibrosis, 
interstitial fibrosis, and emphysema is therefore, denied.  



ORDER


Service connection for pulmonary fibrosis, interstitial 
fibrosis, and emphysema is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


